IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

SEAFORD INTERNAL
MEDICINE, LLC,

Appellant, : C.A. No. S19A-04-001 CAK

V.
MARIA SANDOVAL and

UNEMPLOYMENT
INSURANCE APPEAL BOARD,

Appellees.

Submitted: June 26, 2019
Decided: July 15, 2019

Upon Appellant Seaford Internal Medicine, LLC’s Appeal

GRANTED
MEMORANDUM OPINION

Jennifer G. Brady, Esquire, Potter Anderson & Corroon LLP, Hercules Plaza -
Sixth Floor, 1313 North Market Street, Wilmington, DE 19801; Attorney for
Appellant.

Daniel C. Mulveny, Esquire, State of Delaware Department of Justice, Carvel
State Office Building, 820 North French Street, Wilmington, DE 19801; Attorney
for Unemployment Insurance Appeal Board

Ms. Maria Sandoval, Pro Se, 29821 Young Lane, Laurel, DE 19956

KARSNITZ, J.
In this appeal from a decision of the Unemployment Insurance Appeal
Board (“the Board”) the dispositive issue is what is good cause justifying an
employee’s voluntarily leaving her job, but still retaining the right to
unemployment benefits. Appellee, Maria Sandoval quit her job because she was
not given the raise she claimed was promised her at her ten year anniversary. The
Board found Ms. Sandoval’s complaints legitimate, and ample evidence in the
record supports that finding. I am sympathetic to Ms. Sandoval’s circumstance.
However, the controlling Delaware Supreme Court precedent requires that the
reason for voluntarily leaving employment must be such that “... no reasonably
prudent employee would have remained employed;”' to constitute good cause, and
allowing the employee to remain eligible for unemployment compensation. Using
that high standard, and with some reluctance I reverse the decision of the Board.

FACTS

Ms. Sandoval was employed by Seaford Internal Medicine, LLC
(“Seaford Medicine”) or a related entity from March 2008 until she voluntarily left
in October of 2018. The essence of her dispute with her employer was her
contention that it had promised her an all expenses paid for trip and $1.00 per hour
raise on her tenth year work anniversary. The parties had no written agreement,

and the employer disputed Ms. Sandoval’s claims.

 

' Thompson v. Christiana Care Health System, 25 A.3d 778, 783 (Del. 2011)
Not surprising over ten years things change. According to the
employer it had financial difficulties which prevented it from giving Ms. Sandoval
the raise she asked for and which she believed she had been promised. By the ten
year anniversary Ms. Sandoval had received other raises and was earning $17.00
per hour.

Seaford Medicine’s managing partner, Jona Gorra, M.D. tried to
resolve the issues, eventually paying $3,000.00 to Sandoval in lieu of a trip, and
offering a $.25 per hour raise. The raise was effective in Sandoval’s paycheck for
the week of September 19, 2018. Shortly after receiving the check Sandoval
resigned.

In November, 2018 a Claims Deputy denied Sandoval’s claim for
unemployment benefits, finding she voluntarily resigned without good cause. In
January, 2019 an Appeals Referee reversed the decision, finding that a substantial
reduction in compensation from the original agreement of hire had occurred. In
March, 2019 a majority of the Board concluded that Seaford Medicine made a

substantial deviation from the terms of employment giving Sandoval “good cause

to quit”.

 

? The facts are all contained in the record from the Board.
A PROCEDURAL QUESTION

The Board mailed its decision to the parties on March 21, 2019. 19
Del. C. §3322(a) dictates that the decision would be final March 31, 2019 (a
Sunday). 19 Del. C. §3323(a) gives parties 10 days to appeal a Board decision.
The appeal was filed by Seaford Medicine on April 11, 2019. I have received as
part of this case file a letter from an attorney for the Board in which he contends
the appeal is untimely, having been filed 11 days from March 31.°

In response Seaford Medicine argues that Superior Court Civil Rule
6(a) controls and because the appeal period is less than 11 days, intervening
weekends and holidays are not to be counted in calculating the 10 day period.
Counting to 10 should not be difficult. On the other hand Rule 6(a) recognizes
that when short periods of time are allotted intervening periods where traditionally
government agencies, and people in general, are not working justifies not counting

the days of leisure. Superior Court Civil Rule 6(a) reads in full:

 

* The Board otherwise takes no position as to the merits of the appeal.
“Computation. In computing any period of time
prescribed or allowed by these Rules, by order of
court, or by statute, the day of the act, event or
default after which the designated period of time
begins to run shall not be included. The last day

of the period so computed shall be included, unless
it is a Saturday or Sunday, or other legal holiday,
or other day of which the office of the Prothonotary
is closed, in which the office of the Prothonotary is
open. When the period of time prescribed or
allowed is less than 11 days, intermediate
Saturdays, Sundays, and other legal holidays

shall be excluded in the computation. As used

in this rule, “legal holdiays” shall be those days
provided by the statute or appointed by the
Governor or the Chief Justice of the State of Delaware.”

As can be viewed in the quote Rule 6(a) expressly governs time periods allowed
by the Rules...or by Statute.

The Board in its letter provided citation to Williams v. Singleton’
which it asserts stands for the proposition that until an appeal is appropriately
filed, the Superior Court has no jurisdiction and Rule 6(a) no application. In other
words 10 days remains 10 days. Williams involved an older version of 10 Del. C.
§9571(a) governing appeals from Justice of the Peace Court. The specific holding
in Williams was altered by subsequent statute.’ The statute construed in Williams

was also very specific in the counting, and the Court found where there was a

 

* 160 A.2d 376 (Del. 1960)

> See Reed v. Clark’s Swimming Pools, Inc., 1997 WL 1737122 (Del. Com. Pl. Sept. 19,
1997)
specific conflict between the rule and the statute, the latter controlled. The
Williams determination was made in the face of 10 Del. C. §561 which allows this
Court to regulate practice and procedure through adoption of rules which shall
supercede all statutory provisions in conflict with the Court Rules.

By contrast this Court has ruled on numerous occasions that the
counting process of Rule 6(a) controls appeals from the Unemployment Insurance
Appeals Board. By way of example, in Jamison v. Delaware Department of
Labor’ this Court applied Rule 6(a) in calculating the appeal period from decisions
of the Board. See Wilkerson v. Schwan’s Sales,’ Dillmore v. Ulta Beauty Salon,’
Church v. Ferguson? and Spangler v. Unemployment Insurance Appeals Board'®
for the same application of Rule 6(a).

While the issue is not free from doubt it appears to me that the
Williams ruling was confined to a statute that was specific in its direction as to
“counting”. Given the dictates of 10 Del. C. §561 as well as the consistent

determinations of this Court I determine that Superior Court Civil Rule 6(a)

 

©2013 WL 5879510 (Del. Super. Oct. 31, 2013)
” 1994 WL 713880 (Del. Super. Nov. 30, 1994)
® 2013 WL 5788590 (Del. Super. Oct 15, 2013)
° 2003 WL 21537995 (Del. Super. May 29, 2003)

'° 2016 WL 1613232 (Del. Super. March 23, 2016)
applies and the appeal is timely.
STANDARD OF REVIEW

The standard of review is well-known. As in almost all appeals I
review factual determinations to see if they are supported by substantial evidence,
giving deference to the Board’s expertise and its ability to assess the credibility of
the evidence. I provide plenary review of legal questions.'' Whether an employee
has good cause in support of a voluntary quitting a job is a question of law subject
to full review.”

ANALYSIS

19 Del. C. §3314(1) disqualifies anyone from unemployment benefits
if that person quits a job “...voluntarily without good cause attributable to such
work...”. In Thompson v. Christiana Care Health System’? our Supreme Court

provided the standard for good cause as follows:

 

"' State, Department of Labor v. Medical Placement Services, Inc., 457 A.2d 382 (Del.
Super. 1982), aff'd., 467 A.2d 454 (Del. 1983).

" State ex rel. Department of Labor v. Unemployment Insurance Appeal Board, 297 A.2d
412 (Del. Super., 1972)

'° 25 A.3d 778, 783 (Del. 2011)
...g00d cause is established where: (i) an employee
voluntarily leaves employment for reasons attributable
to issues within the employer’s control and under
circumstances in which no reasonably prudent employee
would remain employed; and (ii) the employee first
exhausts all reasonable alternatives to resolve the issues
before voluntarily terminating his or her employment.
(emphasis supplied)

The Court set a high bar. The language emphasized above requires circumstances
in which no reasonably prudent employee would remain employed. In my view
Ms. Sandoval has not met the no reasonable employee requirement. Substantial
evidence supports a determination that Ms. Sandoval’s concerns were attributable
to issues within the employer’s control, and she exhausted all reasonable
alternatives to resolve the issues.

The Superior Court has applied the good cause standard in a variety
of settings. In a pre-Thompson case the Superior Court found that paying an
employee $.50 less per hour than what was promised was good cause.'* By
contrast claims of discrimination along with not receiving a pay raise he felt was
due was not good cause.’ In Dahling v. Sure Equipment" this Court held that “...a

substantial deviation in employee’s agreement of hire may constitute good cause

 

'* Harris v. Academy Heating and Air, 1994 WL 319231 (Del Super. June 6, 1994)
'° Linder v. Foulk Manor North, 1994 WL 637318 (Del. Super. Mar. 15, 1994)

'© 1995 WL 339181 (Del. Super. May 10, 1995)
for quitting, especially if such deviation results in a reduction in employee’s pay,”
(emphasis added).'’ Geesaman v. Willlow Oak, Inc.'*involved a claim that failing
to receive a pay raise constituted good cause, but the case was decided on the
question of whether or not the claimant had failed to exhaust other alternatives.
The Court affirmed a Board determination that a resignation in the face of loss of
use of a company track and a substantial reduction in pay constituted good cause.”
In MRPC Financial v. Carter” the Court affirmed a decision of the Board finding
good cause for quitting when the employee was faced with a demotion and
$20,000.00 pay cut. All of these cases pre-date Thompson.

To me Thompson raised the bar. Thompson requires that the
circumstances presented to the employee must be such that no reasonably prudent
employee would remain employed. A failure to give a promised $1.00 per hour
increase to an employee earning $17.00 per hour does not for me present a
circumstance in which “no reasonably prudent employee” would remain
employed.

Ms. Sandoval was angered by what she reasonably believed was a

 

"7 Id. at *4,
'§ 1995 WL 562148 (Del. Super. Aug. 10, 1995)

" Hopkins Constr, Inc. v. Unemployment Appeals Board, 1998 WL 960713 (Del. Super.
Dec. 17, 1998)

© 2003 WL 21517977 (Del. Super. June 20, 2003).
breach of a promise on the part of her employer. She had every reason to be
angered. The Board’s findings in this area are appropriate and supported by
substantial evidence. But Ms. Sandoval admitted to the Appeals Referee that “...I
know it sounds silly to, you know, to resign for that reason.””! While I do not
believe it is silly to assert a claim to what was promised, I find leaving her job was
not something “no reasonably prudent employee” would do. According to the
directive of the Delaware Supreme Court I am required to reverse the Board’s
decision and order that Ms. Sandoval’s claim be DENIED.

Seaford Medicine raised a number of other issues. I do not address
them given my decision on the good cause issue.

In light of the foregoing, I reverse the Board’s decision and remand
the matter for action consistent with this decision.

IT IS SO ORDERED

 

*! Citation in Appeal transcript, p.52